427 F.2d 155
SOUTHERN RAILWAY COMPANY, Appellee,v.CHAMPION PAPERS, INC., Appellant.
No. 13996.
United States Court of Appeals, Fourth Circuit.
Argued April 8, 1970.Decided June 3, 1970.

Bryce Rea, Jr., Washington, D.C.  (Rea, Cross & Knebel, Washington, D.C., on brief), for appellant.
Harold K. Bennett, Asheville, N.C.  (W. T. Joyner, Raleigh, N.C., Duncan B. Phillips, Washington, D.C., and Bennett, Kelly & Long, Asheville, N.C., on brief), for appellee.
Before SOBELOFF, WINTER and BUTZNER, Circuit Judges.
PER CURIAM.


1
This is a dispute between Southern Railway and Champion Papers over a sum claimed by the railroad for services rendered between November 1964 and March 1966.  At that time the railway had a tariff on file with the ICC which provided for two different rates.  The more expensive rate, known as the 'Single Car Rate' was subject to regular demurrage or detention rules.  These rules afforded a consignee up to forty-eight hours to unload without charge after delivery.  They specifically provided for 'constructive placement,' under which, on request, the railroad would hold a car at the terminal until the customer was ready for actual delivery.  The cheaper 'Annual Volume Rate,' available only to certain largescale shippers, such as Champion, was not subject to the above described regular demurrage rules.  The Annual Volume Rate prescribed a special detention rule allowing only twenty-four hours of free time, and made no provision for constructive placement.


2
During the period in question Champion received cars on constructive placement.  The issue for decision is what charge, if any, is due for that service.  Champion urges that the Annual Volume Rate is applicable and that, at most, it owes detention charges under that rate for the time the railway held cars at the terminal.  The railroad argues that Champion, having availed itself of the constructive placement feature, is obligated to pay under the Single Car Rate.


3
The District Court, construing the tariff and the Interstate Commerce Act, held the Single Car Rate applicable.  We find ourselves in complete agreement with the District Judge's conclusion.


4
Affirmed.